PER CURIAM.
The trial court dismissed appellant’s action with prejudice on the grounds that the three year statutory limitation period in effect at the time the cause of action accrued had expired. Shortly after the cause of action accrued and well before the three year period expired, the limitation period was increased by the legislature to four years. We believe the appellant was entitled to file his action within the enlarged four year period. Mazda Motors of America, Inc. v. S. C. Henderson & Sons, Inc., 364 So.2d 107 (Fla. 1st DCA 1978).
Accordingly, the order of dismissal is hereby reversed with directions for further proceedings in accordance herewith.
ANSTEAD, LETTS and HERSEY, JJ., concur.